 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE FERGUSON,                                   No. 2:17-CV-1930-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    REDDING POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Defendants’ motion for terminating sanctions was called for hearing on April 3, 2019, at 10:00

20   a.m. before the undersigned in Redding California. The matter was continued to April 5, 2019,

21   for further oral argument with plaintiff’s counsel ordered to personally appear. See ECF No. 25

22   (minutes of April 3, 2019, hearing). Pending before the court is plaintiff’s ex parte application to

23   re-set the continued hearing to April 12, 2019. See ECF No. 26. Good cause appearing therefor,

24   plaintiff’s application is granted to the extent the court will re-set the continued hearing from

25   April 5, 2019. The court, however, is unavailable on April 12, 2019, the date requested by

26   ///

27   ///

28   ///
                                                        1
 1   plaintiff. The continued hearing is set for April 19, 2019, at 11:00 a.m., before the undersigned in

 2   Redding, California. Plaintiff’s counsel is ordered to personally appear.

 3                  IT IS SO ORDERED.

 4

 5   Dated: April 4, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
